Case 14-70348-AKM-13           Doc 52    Filed 06/17/19     EOD 06/17/19 12:46:53         Pg 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

IN RE:                                        )
                                              )       In Proceedings Under
 Vincent B. Terry                             )       Chapter 13
                                              )
                Debtor.                       )       Case No.: 14-70348-AKM-13

            MOTION FOR DETERMINATION OF FINAL CURE
   AMOUNT AND PAYMENT CONCERNING COURT CLAIM NUMBER SEVEN (7)
                PURSUANT TO FEDERAL RULE 3002.1(h)

            Pursuant to Fed. R. Bankr. P. 3002.1(h), the Debtor hereby moves this Court for an

Order determining the final cure and mortgage payment amount on the Debtor's principal

residence at 750 Bayard Park Drive, Evansville, Indiana 47713.

       1.       The Court has jurisdiction and authority to finally decide this Motion as a core

proceeding, pursuant to 28 U.S.C. 1334 and 157.

       2.       This case was commenced by filing of a petition with the Clerk of the Bankruptcy

Court on March 26, 2014.

       3.       The Debtor's Chapter 13 Plan was confirmed by the Court on May 23, 2014.

       4.       The Debtor's home mortgage claimant is U.S. Bank Trust National Association as

Trustee of Chalet Series III Trust, as successor to Federal National Mortgage Association as

successor to Bank of America N.A. who holds a mortgage on Debtor's real estate.

       5.        The Debtor has completed all payments under the Chapter 13 plan. On May 28,

2019, the Chapter 13 Trustee filed the Notice of Final Cure Payment pursuant to Fed. R. Bankr.

3002.1(f) stating that there remains a pre-petition arrearage balance of $1,777.66 on the home

mortgage and that the Debtor was due for the April 2019 payment consistent with 11 U.S.C.

1322(b)(5).
Case 14-70348-AKM-13          Doc 52     Filed 06/17/19     EOD 06/17/19 12:46:53       Pg 2 of 3



       6.     U.S. Bank Trust National Association as Trustee of Chalet Series III Trust filed the

Response to Notice of Final Cure Payment on June 11, 2019 and marked the box that indicated

that it disagreed that the Debtor has paid the amount required to cure any default on the home

mortgage; and 2) disagreed that the Debtor is otherwise current on all payments consistent with

11 U.S.C. 1322(b)(5) by claiming a post-petition deficiency in the amount of $1,097.25.

       7.      Debtor seeks an order from this Court finding that there remains a pre-petition

arrearage in the amount of $1,777.26, and that Debtor is due for the April 2019 payment on the

mortgage held by U.S. Bank Trust National Association as Trustee of Chalet Series III Trust

upon Plan completion, consistent with the Chapter 13 Trustee’s records.

       Wherefore, the Debtor respectfully prays that this Court enter an Order finding that there

remains a pre-petition arrearage in the amount of $1,777.66, and that Debtor is due for the April

2019 payment on the mortgage held by U.S. Bank Trust National Association as Trustee of

Chalet Series III Trust and for such other relief as the Court deems just and proper.



                                                      Respectfully submitted,

                                                      /s/ Kevin S. Kinkade
                                                      Kevin S. Kinkade
                                                      Kinkade & Associates, P.C.
                                                      123 N W 4th Street Suite 201
                                                      Evansville, IN 47708
                                                      812 434 4909
                                                      812 434 4831 FAX
                                                      kinkadeassociates@hotmail.com

                                       Certificate of Service

         The undersigned hereby certifies that on June 17, 2019, a copy of the foregoing Motion
For Determination of Final Cure Amount and Payment Pursuant to Federal Rule 3002.1(h)
was filed electronically. Notice of this filing will be delivered to the following concerned
individuals electronically, through the Court’s electronic case filing system. Parties may access
this filing through said system.
Case 14-70348-AKM-13           Doc 52   Filed 06/17/19   EOD 06/17/19 12:46:53        Pg 3 of 3




 US TRUSTEE                                      Robert P. Musgrave
 ustregion10.in.ecf@usdoj.gov                    Chapter 13 Trustee
                                                 evansville@trustee13.com
 Sarah E. Barngrover on behalf of Creditor       Sarah E. Barngrover on behalf of Creditor
 Bank of America, N.A.                           Federal National Mortgage Association
 amps@manleydeas.com                             amps@manleydeas.com
 Amy Elizabeth Gardner on behalf of Creditor     Molly Slutsky Simons on behalf of Creditor
 Federal National Mortgage Association           U.S. Bank Trust National Associatioin as
 amps@manleydeas.com                             Trustee
                                                 bankruptcy@sottileandbarile.com
 D. Anthony Sottile on behalf of Creditor U.S.
 Bank Trust National Associatioin as Trustee
 bankruptcy@sottileandbarile.com

The undersigned hereby certifies that a true and correct copy of the foregoing document was
delivered to the following concerned individuals by U.S. Mail on this day, June 17, 2019.

 Vincent B. Terry                            Highest Ranking Officer or Agent of
 750 Bayard Park                             US Bank Trust NA
 Evansville, IN 47713                        as Trustee of Chalet Series III
                                             c/o SN Servicing Corporation
                                             323 Fifth Street
                                             Eureka, CA 95501


/s/ Kevin S. Kinkade
Kevin S. Kinkade
Kinkade & Associates, P.C.
123 N W 4th Street Suite 201
Evansville, IN 47708
(812) 434-4909
(812) 434-4831
kinkadeassociates@hotmail.com
